Title: From Alexander Hamilton to John Adams, 24 January 1793
From: Hamilton, Alexander
To: Adams, John



Treasury DepartmentJanuary 24. 1793
Sir

An order of yesterday from the House of Representatives renders it necessary that I should have recourse to the Treasury Bank Books and the Accounts of the several Offices of Discount and Deposit which were lately transmitted to the Senate.
I request that the Senate will be pleased to cause them to be returned. After the purpose has been answered they will be sent again to the Senate for such further examination as they shall deem requisite. With perfect respect
I have the honor to be   Sir   Your obedient & humble servant

Alexander Hamilton
The Vice President of The United States& President of the Senate.

 